Citation Nr: 1102698	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to July 
1956, including service in Korea for just over 1 year, 5 months.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim of entitlement to service connection for 
hypertension unfortunately must be remanded.  Although the Board 
sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  
This duty is heightened where pertinent records are presumed to 
have been or actually were destroyed while in the possession of 
the government.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Here, the Veteran's service treatment 
records, with the exception of his separation examination, have 
not been associated with the claims file.  These records were 
requested, but the response received was that there were none 
because of a fire at the National Personnel Records Center (NPRC) 
in 1973.  After exhausting other avenues for obtaining them, a 
formal finding that they are unavailable was made in December 
2009.  Application of a heightened duty to assist therefore is 
mandated in this case.



Records

The duty to assist includes making reasonable efforts to help the 
Veteran procure pertinent records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  
Reasonable efforts to help obtain records that are in Federal 
custody, such as VA treatment records, consist of making as many 
requests as are necessary to obtain them.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) 
(2010).  Such request may cease, however, if it is determined 
that they do not exist or that further requests to obtain them 
would be futile.  Id.

VA treatment records from the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama, dated from January 2003 to May 2010 have 
been associated with the claims file.  These records repeatedly 
reflect that the Veteran was diagnosed with hypertension by Dr. 
G.S. in September 2001.  From this, the Board infers that there 
are missing VA treatment records dated back at least to September 
2001, and that some of these records relate to hypertension.

The Veteran indicated in his April 2005 notice of disagreement 
(NOD) that he has been going to the Tuscaloosa, Alabama, VAMC for 
treatment for his high blood pressure since 1997.  From this, the 
Board infers that there may be missing VA treatment records 
related to hypertension that date back to 1997.

A review of the claims file does not reveal that any VA treatment 
records from the VAMC in Tuscaloosa, Alabama, dated earlier than 
January 2003 have been requested.  In Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), the United States Court of Appeals for 
Veterans Claims held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Board, even where they are not 
actually before the adjudicating body.  Attempts must be made on 
remand to obtain all of the Veteran's VA treatment records dated 
before January 2003 from the Tuscaloosa, Alabama VAMC pursuant to 
38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c)(2) (2010) for this reason and because they are 
potentially relevant to his claim.

Assisting the Veteran obtain his records that are not in Federal 
custody cannot begin until after he authorizes the release of 
such records to VA.  If this is done, reasonable efforts to help 
obtain these records generally consists of an initial request for 
them and, if they are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be 
notified if the records are not obtained as a result of these 
requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010).

The Veteran stated in his May 2004 claim that he was told he had 
high blood pressure and advised to seek medical attention when he 
applied for a job after his discharge.  He also stated that he 
went to the doctor and has been treated for high blood pressure 
ever since.

In a June 2004 statement, the Veteran indicated that he began 
taking medication to control his blood pressure in 1986.  He also 
indicated that he was treated for high blood pressure by Dr. T. 
in Greensboro, Alabama, prior to commencing treatment at the VAMC 
in Tuscaloosa, Alabama.  Finally, he indicated that he would try 
to obtain and submit his treatment records from Dr. T.

No records pertaining to the job the Veteran applied for 
subsequent to his separation, treatment records from the doctor 
he saw subsequent to his separation, or treatment records from 
Dr. T. are currently before the Board.  A review of the claims 
folder does not reveal that the Veteran has been requested to 
supply records pertaining to the job he applied for or treatment 
records from the doctor he saw subsequent to his separation or 
that he has been reminded to supply his records from Dr. T.  It 
also does not reveal that he alternatively has been requested to 
provide contact information and authorization so that VA may 
obtain these records on his behalf.  Fulfillment of VA's duty to 
assist requires that these requests and reminders be made on 
remand because the records are potentially relevant to the 
Veteran's claim.



Medical Examination and Opinion

VA's duty to assist also includes providing a medical examination 
and/or obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A 
medical examination and/or medical opinion is necessary when 
there is:  (1) competent evidence that the Veteran has a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that he suffered an event, injury or 
disease in service or manifested certain diseases during an 
applicable presumption period; (3) an indication that the current 
disability or symptoms may be associated with service or with 
another service-connected disability; and (4) insufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

The Veteran's July 1956 separation examination reveals that his 
blood pressure was 130/86.  Hypertension was not diagnosed, and 
he was given a normal clinical evaluation in all respects.

VA treatment records document a diagnosis of hypertension as 
early as September 2001, as noted above.

The Veteran stated in his May 2004 claim that he was told he had 
high blood pressure when he was discharged.  As noted above, he 
also stated that he was told he had high blood pressure and 
advised to seek medical attention when he applied for a job after 
his discharge.  Also as noted above, he finally stated that he 
went to the doctor and has been treated for high blood pressure 
ever since.

In his statement dated in June 2004, the Veteran reiterated that 
although he never received treatment for high blood pressure 
during service, he was told that his blood pressure was a little 
too high and that he should lose weight and exercise upon his 
separation from service.  He indicated that he followed this 
advice for years.  As noted above, he additionally indicated that 
he began taking blood pressure medication in 1986.  Finally, he 
indicated that he has taken medication since that time.

The Veteran again reiterated in his April 2005 NOD that he was 
told that his blood pressure was too high and that he should lose 
weight upon his separation from service.

Given the above and in consideration of the heightened duty to 
assist, the Board finds that fulfillment of VA's duty to assist 
requires the provision of a medical examination and opinion in 
this case.  VA treatment records contain a diagnosis of 
hypertension.  The Veteran's separation examination, the only 
service treatment record available, does not contain a diagnosis 
of hypertension.  However, it notes that his blood pressure was 
130/86.  The Veteran has indicated numerous times that he was 
told that this reading was too high.  He also has indicated that 
he was advised to seek medical attention due to high blood 
pressure when he applied for a job subsequent to his separation, 
and that he has been treated for high blood pressure ever since 
he took this advice by seeing a doctor.  The Veteran is competent 
to describe these events because he personally experienced them.   
See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Buchanon v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  He also appears, at first glance, to be credible in this 
regard.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) 
(holding that credibility generally can be evaluated by a showing 
of interest, bias, or inconsistent statements).  As such, there 
is an indication that the Veteran's currently diagnosed 
hypertension may be associated with his service through a 
continuity of his high blood pressure symptomatology.  However, 
there is not sufficient competent credible lay or medical 
evidence to render a decision regarding his entitlement to 
service connection.  A remand therefore is necessary to arrange 
for the Veteran to undergo an appropriate examination and for an 
etiology opinion to be rendered regarding his hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with 
the claims file any treatment records 
dated before January 2003 that exist 
regarding the Veteran from the VAMC in 
Tuscaloosa, Alabama, by following the 
mandates of 38 U.S.C.A. § 5103A(b)(3) 
(West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c)(2) (2010).  All efforts 
undertaken in this regard must be 
documented in the claims file.

2.  Contact the Veteran and request that 
he provide records pertaining to the job 
he applied for subsequent to his 
separation and treatment records from the 
doctor he saw subsequent to his 
separation.  Also remind the Veteran to 
provide his treatment records from Dr. T.  
In the alternative, request that he:  (1) 
identify the company with the job he 
applied, and full name of the doctor he 
saw subsequent to his separation, and Dr. 
T.'s full name, (2) provide addresses for 
each, and (3) provide the approximate date 
of his treatment by the doctor he saw 
subsequent to his separation and Dr. T., 
and (4) authorize VA to obtain his records 
from each of the aforementioned on his 
behalf.  Then follow the mandates of 
38 U.S.C.A. § 5103A(b)(2) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(c)(1) 
(2010).  All contact with the Veteran and 
all attempts to obtain these records on 
his behalf must be documented in the 
claims file.  Any treatment records 
received shall be associated with the 
claims file.

3.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file 
updated VA treatment records regarding the 
Veteran and, after securing any necessary 
proper authorization, any additional 
pertinent private records identified by 
him during the course of this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of his hypertension.  The claims 
file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his relevant 
symptomatology, as well as the effects 
such symptomatology has on his 
occupational functioning and daily 
activities.  All tests, studies, or 
evaluations deemed necessary next shall be 
performed, and the findings shall be 
reported in detail.  The examiner finally 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the Veteran's 
hypertension was incurred during or as a 
result of service, or is otherwise 
etiologically is related to service.  In 
doing so, specific comment shall be made 
regarding the medical evidence and lay 
evidence, including the Veteran's 
assertion regarding the continuity of his 
high blood pressure symptomatology, of 
record.  A complete rationale for all 
opinions expressed shall be provided by 
the examiner in the examination report.

5.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

